Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 have been submitted for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above Claims recite “polling is periodic and the method further comprising extracting, by the computing device, additional identification information for a backup inbound and a backup outbound queue from the registration token when a threshold time period has elapsed without retrieval of a message from the outbound queue” which not inline with published specification disclosure as recited in paragraphs [0065]-[0066] wherein the retrieval of message is target inbound queue not outbound queue:
determines whether a timeout has occurred or whether a threshold period of time has elapsed since a last message has been inserted by the backup service computing device 110 into, and retrieved from, the primary inbound queue 116. If the threshold period of time has elapsed, then the backup service computing device 110 may be non-responsive (e.g., due to a failure event).
claims 4, 10 and 16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the concept “extracting, by the computing device, additional identification information for a backup inbound and a backup outbound queue from the registration token when a threshold time period has elapsed without retrieval of a message from the outbound queue” is not clear. The specification does recite the extraction of additional information where threshold time has elapsed without retrieval of a message. Please refer to the above mentioned [0065]-[0066].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pizzo et al (hereinafter Pizzo) US Publication No 20040205048 in view of Leong et al (hereinafter Leong) US Patent No 9558204.

As per claim 1, Pizzo teaches:
A method, comprising: 
extracting, by a computing device in a data center, identification information for a primary inbound queue and a primary outbound queue from a registration token received from an administrator device;
(Paragraphs [0034], [0041], [0091], [0093]-[0095], [0103],  [0106]-[0107], wherein queries involved in the delivery service is the inbound(first) and outbound(second) queue and the queries are identified from the database query registration information)
 inserting, by the computing device, a registration request into the primary outbound queue using the identification information and one or more communication networks that are external to the data center;
(Paragraphs [0034], [0041], [0091], [0093]-[0095], [0103], [0106]-[0107])
Pizzo does not explicitly teach communication networks to retrieve one or more messages from a backup service computing device that instantiated the primary inbound queue and the primary outbound queue and generated the registration token, however in analogous art of content management, Leong teaches:
and polling, by the computing device, the primary inbound queue using the identification information and the one or more communication networks to retrieve one or more messages from a backup service computing device that instantiated the primary inbound queue and the primary outbound queue and generated the registration token. 
(Fig. 1-2 and column 4, lines 58-67 and column 7, lines 1-12 and column 8, lines 14-29 and column 9, lines 63-67 and column 10, lines 1-7 and lines 29-52)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Pizzo and Leong by incorporating the teaching of Leong into the method of Pizzo. One having ordinary skill in the art would have found it motivated to use the content management of Leong into the system of Pizzo for the purpose of managing content archiving.As per claim 2, Pizzo and Leong teach:  	The method of claim 1, wherein one of the messages comprises a topology request and the method further comprises inserting, by the computing device, an indication of one or more peer computing devices in a same storage cluster as the computing device into the primary outbound queue using the identification information and the communication networks. 
(Fig. 1 and column 1, lines 45-53 and column 58-67)(Leong)
 	The method of claim 2, further comprising communicating, by the computing device, with one of the peer computing devices, when one of the messages is determined to be directed to the one of the peer computing devices. 
(Paragraphs [0074] and [0084] and [0088])(Pizzo)

Claims 7-9 are non-transitory machine readable claims respectively corresponding to method claims 1-3 and they are rejection under the same rational as claims 1-3.

Claims 13-15 are system claims respectively corresponding to method claims 1-3 and they are rejection under the same rational as claims 1-3.


Claims 4, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pizzo and Leong in view of Bhootada et al (hereinafter Bhootada) US Publication No 20100223396.

As per claim 4, Pizzo and Leong do not explicitly teach polling is periodic and the method further comprising extracting, by the computing device, additional identification information for a backup inbound and a backup outbound queue from the registration token when a threshold time period has elapsed without retrieval of a message from the outbound queue, however in analogous art of content management, Bhootada teaches: 	polling is periodic and the method further comprising extracting, by the computing device, additional identification information for a backup inbound and a backup outbound queue from the registration token when a threshold time period has elapsed without retrieval of a message from the outbound queue. 

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Pizzo and Leong and Bhootada by incorporating the teaching of Bhootada into the method of Pizzo and Leong. One having ordinary skill in the art would have found it motivated to use the content management of Bhootada into the system of Pizzo and Leong for the purpose of managing data polling interval.

Claim 10 is a non-transitory machine readable claim corresponding to method claim 4 and it is rejection under the same rational as claim 4.
Claim 16 is a system claim corresponding to method claim 4 and it is rejection under the same rational as claim 4.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pizzo and Leong in view of Lee et al (hereinafter Lee) US Publication No 20180341666.

As per claim 5, Pizzo and Leong do not explicitly teach messages comprise instructions for one or more data protection tasks associated with backup versions of data maintained on one or more cloud storage devices, however in analogous art of content management, Lee teaches: one or more of the messages comprise instructions for one or more data protection tasks associated with backup versions of data maintained on one or more cloud storage devices. 
(Paragraphs [0021], [0025], [0029] and [0033])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Pizzo and Leong and Lee by incorporating the teaching of Lee into the method of Pizzo and Leong. One having ordinary skill in the art would have found it motivated to use the 

Claim 11 is a non-transitory machine readable claim corresponding to method claim 5 and it is rejection under the same rational as claim 5.
Claim 17 is a system claim corresponding to method claim 5 and it is rejection under the same rational as claim 5.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pizzo and Leong in view of Kai Wolfgang Engert (hereinafter Engert) US Publication No 20110126003.
As per claim 6, Pizzo and Leong teaches: 	The method of claim 1, wherein the identification information comprises addresses for the primary inbound queue and the primary outbound queue 
(Paragraphs [0033], [0039], [0041] and [0046])(Pizzo)
and the method further comprises communicating, by the computing device, indirectly with the backup service computing device via the primary inbound queue and the primary outbound queue using HyperText Transfer Protocol (HTTP).
(Fig. 2, Column 8, lines 30-43 and column 12, lines 40-43 and column 14, Table 4)(Leong)
Pizzo and Leong do not explicitly teach HyperText Transfer Protocol (HTTP) and without exposing an HTTP port to the backup service computing device, however in analogous art of content management, Engert teaches:   	HyperText Transfer Protocol (HTTP) and without exposing an HTTP port 
(Paragraph [0049])


Claim 12 is a non-transitory machine readable claim corresponding to method claim 5 and it is rejection under the same rational as claim 5.
Claim 18 is a system claim corresponding to method claim 5 and it is rejection under the same rational as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/07/2021